NO. 07-07-0042-CV
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL A
 
JUNE 23, 2009
 
______________________________
 
 
            IN THE INTEREST OF J.O.A., T.J.A.M., T.J.M., and C.T.M., CHILDREN   
_________________________________
 
FROM THE 100TH DISTRICT COURT OF COLLINGSWORTH COUNTY;
 
NO. 7019; HONORABLE PHIL VANDERPOOL, JUDGE
 
_______________________________
 
Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ON REMAND FROM THE SUPREME COURT OF TEXAS
          By our opinion dated February 25, 2008,
 we held, in part, that the evidence
supporting the termination of Timothy’s parental rights to T.J.M. and C.T.M. was both
legally and factually insufficient. 262 S.W.3d at 24.  Accordingly, we concluded that
judgment should be rendered against the Department on the issue of termination of
Timothy’s parental rights as to T.J.M. and C.T.M., and remanded for purposes of
determining Timothy’s rights, privileges and duties with respect to those children.  
          Without disturbing our finding of factual insufficiency, the Texas Supreme Court has
concluded that our finding of legal insufficiency was in error.  In re J.O.A., ___S.W.3d___,
52 Tex. Sup. Ct. J. 714; No. 08-0379, 2009 WL 1165303, at *7 (Tex. May 1, 2009). 
Because a remand is the appropriate judgment when evidence is found to have been
legally sufficient, but factually insufficient, we withdraw that portion of our prior opinion
pertaining to legal insufficiency and withdraw our judgment of February 25, 2008, and issue
judgment this date in lieu thereof.  Accordingly, this cause is remanded to the trial court for 
further proceedings on the issue of Timothy’s parental rights.  In all other respects, our
prior opinion remains unchanged. 
                                                                           Patrick A. Pirtle
                                                                               Justice